' Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 1 of 8 Page|D #: 6961

MASTER

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

___________________________________ X
UNITED STATES OF AMERICA
-against- VERDICT SHEET
09 CR 466 (BMC) (S-4)
JOAQUIN ARCHIVALDO GUZMAN LOERA,
Defendant.
___________________________________ X

Count One (Engaging in a Continuing Criminal Enterprise)

Verdict on Count Oge:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
count.

lndicate below which three or more violations you have unanimously found beyond a
reasonable doubt were part of a continuing series of violations:

Charge: International Cocaine Distribution with the Norte del Valle Cartel

Violation One (International Distribution of Cocaine - 3,200 kilograms -
January 2005)

Proven \/ Not Proven

Violation Two (International Distribution of Cocaine - 12,000 kilograms -
August-September 2004)

Proven \/ Not Proven

Violation Three (International Distribution of Cocaine - 10,500 kilograms -
August-September 2004)

Proven \/ Not Proven

` Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 2 of 8 Page|D #: 6962

Violation F our (International Distribution of Cocaine - 10,000 kilograms -
July 2004)

Proven \/ Not Proven

Violation Five (International Distribution of Cocaine - 10,000 kilograms -
May-June 2004)

Proven \/ Not Proven

Violation Six (International Distribution of Cocaine - 800 kilograms ~ April

2004)
Proven \/ Not Proven

Violation Seven (International Distribution of Cocaine - 10,000 kilograms -
March~April 2004)

 

Proven Not Proven

Violation Eight (International Distribution of Cocaine - 8,000 kilograms -
January-March 2004)

Proven \/ Not Proven

Violation Nine (International Distribution of Cocaine - 6,465 kilograms -
January 2004)

Proven \/ Not Proven

Violation Ten (International Distribution of Cocaine - 6,000 kilograms -
November-Decel:il)/e 2003)

Proven Not Proven

Violation Eleven (International Distribution of Cocaine - 3,600 kilograms -
August-September 2003)

Proven Not Proven

Violation Twelve (International Distribution of Cocaine - 7,300 kilograms -
April 21, 1993)

Proven Not Proven

` Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 3 of 8 Page|D #: 6963

Char e: International Distribution of Cocaine with the Cifuentes-Villa Or anization

 

Violation Thirteen (International Distribution of Cocaine - 450 kilograms -
December 2008) /

Proven
Violation Fourteen (International Distribution of Cocaine - 8,300 kilograms -
October 2009)

Not Proven

Proven \/ Not Proven

Violation Fifteen (lnternational Distribution of Cocaine - 7,500 kilograms -

February 2009) \/

Proven Not Proven

 

Charge: lnternational Distribution of Cocaine with Other South American SuDDliers

Violation Sixteen (International Distribution of Cocaine - 4,716 kilograms
- September 2008)

Proven \/ Not Proven

Violation Seventeen (International Distribution of Cocaine - 5,000 kilograms
- September 2008)

Proven \/

Violation Eighteen (International Distribution of Cocaine ~ 19,000 kilograms
- March 2007)

Not Proven

Proven Not Proven /

Violation Nineteen (International Distribution of Cocaine - 403 kilograms -

January 2014) \/

Proven Not Proven

' Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 4 of 8 Page|D #: 6964

Charge: Distribution of Cocaine, Heroin, and Mariiuana

Violation Twenty (Distribution of Cocaine - 1,997 kilograms - January

2003)
L_

Violation Twenty-One (Distribution of Cocaine - 1,952 kilograms - August

2002)
_/_

Violation Twenty-Two (Distribution of Cocaine - 1,923 kilograms ~ May

2002)
Proven \/ Not Proven

Proven Not Proven

Proven Not Proven

Violation Twenty-Three (Distribution of Cocaine - 1,100 kilograms -

September 1999) /

Proven Not Proven

 

Violation Twenty-F our (Distribution of Marijuana - 409 kilograms - January
2012)

Proven Not Proven \/

Violation Twenty-Five (Distribution of Heroin - 20 kilograms ~ November
2008)

Proven Not Proven

|\

Violation Twenty-Sj¢ (Distribution of Cocaine - 926 kilograms - May 1990)

Proven Not Proven

Answer the following question only if you have found the defendant guilty of Counts
Two Three or Four.

 

Violation Twenty-Seven (Conspiracy to Commit Murder - January 1989-
September 2014)

Proven ' Not Proven

' Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 5 of 8 Page|D #: 6965

Answer the following questions only if you have found the defendant guilty of Count
One.

Has the government proved beyond a reasonable doubt that at least one
violation that you have determined to be proven involved at least 150
kilograms of cocaine?

Yes \/ No

 

Has the government proved beyond a reasonable doubt that the enterprise
received 810 million or more in gross receipts during at least one lZ-month
period from tly\anufacture, importation, or distribution of cocaine?

Yes

No

Has the government proved beyond a reasonable doubt that the defendant was
one of several principal administrators, organizers, or leaders of the enterprise?

Yes No

 

Count Two (International Cocaine, Heroin, Methamphetamine and Marijuana
Manufacture and Distribution Conspiracy)

Verdict on Count Two:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
count.

Has the government proved beyond a reasonable doubt that the offense
involved five kilograms or more of cocaine?

Yes \/ No

 

Has the government proved beyond a reasonable doubt that the offense
involved one lyram or more of heroin?

Yes

No

 

Has the government proved beyond a reasonable doubt that the offense
involved 500 grams or more of methamphetamine?

Yes \/ No

` Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 6 of 8 Page|D #: 6966

Has the government proved beyond a reasonable doubt that the offense
involved l,000 kilograms or more of marijuana?

Yes No

Count Three (Cocaine Importation Conspiracy)

Verdict on Count Three:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
§QERL

Has the government proved beyond a reasonable doubt that the offense
involved five lygrams or more of eocaine?

Yes No

Count Four (Cocaine Distribution Conspiracy)

Verdict on Count Four:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
count

Has the government proved beyond a reasonable doubt that the offense
involved five kilograms or more of cocaine?

Yes \/ No

Count Five (International Distribution of Cocaine)

Note: This is the same offense charged as Violation Thirteen in Count One.

Verdict on Count §ive:
Guilty y Not Guilty

Answer the following question only if you have found the defendant guilty of this
count.

5 Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 7 of 8 Page|D #: 6967

Has the government proved beyond a reasonable doubt that the offense involved five

kilograms or more of yine?
Yes No

Count Six (International Distribution of Cocaine)

Note: This is the same offense charged as Violation Two in Count One.

Verdict on Count Siz:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
count

Has the government proved beyond a reasonable doubt that the offense
involved flve ki?grams or more of cocaine?

Yes No

 

Count Seven (International Distribution of Cocaine)
Note: This is the same offense charged as Violation Three in Count One.
Verdict on Count Seven:

Guilty 4 Not Guilty _

Answer the following question only if you have found the defendant guilty of this
count.

Has the government proved beyond a reasonable doubt that the offense
involved flveyograms or more of cocaine?

Yes

No _
Count Eight (International Distribution of Cocaine)
Note: This is the same offense charged as Violation Eight in Count One.
Verdict on Count Eight:
Guilty __\_/_ Not Guilty _

Answer the following question only if you have found the defendant guilty of this
count.

g ‘ Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 572 Filed 02/12/19 Page 8 of 8 Page|D #: 6968

Has the government proved beyond a reasonable doubt that the offense
involved five kilograms or more of cocaine?

Yes NO _

Count Nine (Use of Firearms)

Note: Only consider this charge if you have found the defendant guilty of one or more of the
charges in Counts One through Four.

Verdict on Count Nine:
Guilty Not Guilty

Answer the following question only if you have found the defendant guilty of this
count.

Has the government proved beyond a reasonable doubt that one or more of the
firearms at issue in Count Nine was brandished‘?

Yes No

 

Has the government proved beyond a reasonable doubt that one or more of the
firearms at issue in Count Nine was discharged‘?

Yes No

 

Has the government proved beyond a reasonable doubt that one or more of the
firearms at iss`iyn Count Nine was a machinegun?

Yes

No

Count Ten (Conspiracy to Launder Narcotics Proceeds)

Verdict on Count Ten:

Guilty Not Guilty

Dated: Brooklyn, New York
February B, 2019 \ \
Foreperson

 

